SERVICE AGREEMENT FOR TRANSFER AGENT SERVICES TO VERSUS CAPITAL REAL ASSETS FUND LLC THIS SERVICE AGREEMENT FOR TRANSFER AGENT SERVICES (this “Agreement”) between Versus Capital Real Assets Fund LLC, a Delaware limited liability company (“Client”) and BNY Mellon Investment Servicing (US) Inc., a Massachusetts corporation (“Transfer Agent”), is dated as of June 16, 2017 1. Appointment.Client appoints Transfer Agent as its transfer agent, registrar and dividend disbursing agent and Transfer Agent accepts such appointment in accordance with and subject to the following terms and conditions for all authorized shares of each class of stock of Client (the “Shares”). 2. Term of Agreement.Transfer Agent’s appointment hereunder shall commence on the next business day after the later of (i) the date hereof, or (ii) the date Transfer Agent has confirmed that Client’s records have been converted to Transfer Agent’s system (the “Effective Date”), and shall continue for three years thereafter (the “Initial Term”). Unless either party gives written notice of termination of this Agreement at least 60 days prior to the end of the Initial Term, or any successive renewal term, this Agreement shall automatically renew for successive additional one-year terms. 3. Duties of Transfer Agent.Commencing on the Effective Date, Transfer Agent shall provide the services listed in Exhibit A hereto, in the performance of its duties hereunder. 4. Representations, Warranties and Covenants of Client.Client represents, warrants and covenants to Transfer Agent that: (a) it is a corporation duly organized and validly existing under the laws of its state of incorporation; (b) the Shares issued and outstanding on the date hereof have been duly authorized, validly issued and are fully paid and are non-assessable; and any Shares to be issued hereafter, when issued, shall have been duly authorized, validly issued and fully paid and will be non-assessable; (c) the Shares issued and outstanding on the date hereof have been duly registered under the Securities Act of 1933, as amended (the “Securities Act”), and such registration has become effective, or are exempt from such registration; and have been duly registered under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or are exempt from such registration; (d) any Shares to be issued hereafter, when issued, shall have been duly registered under the Securities Act, and such registration shall have become effective, or shall be exempt from such registration; and shall have been duly registered under the Exchange Act, or shall be exempt from such registration; (e) Client has paid or caused to be paid all taxes, if any, that were payable upon or in respect of the original issuance of the Shares issued and outstanding on the date hereof; 1 (f) the use of facsimile signatures by Transfer Agent in connection with the countersigning and registering of Share certificates of Client has been duly authorized by Client and is valid and effective; (g) the execution and delivery of this Agreement, and the issuance and any subsequent transfer of the Shares in accordance with this Agreement, do not and will not conflict with, violate, or result in a breach of, the terms, conditions or provisions of, or constitute a default under, the charter or the by-laws of Client, any law or regulation, any order or decree of any court or public authority having jurisdiction, or any mortgage, indenture, contract, agreement or undertaking to which Client is a party or by which it is bound, additionally, this Agreement has been duly authorized, executed and delivered by Client and is enforceable against Client in accordance with its terms, except as may be limited by bankruptcy, insolvency, moratorium, reorganization and other similar laws affecting the enforcement of creditors' rights generally; and (h) Client agrees to provide to Transfer Agent the documentation and notifications listed in Exhibit B hereto according to the requirements set forth therein. 5. Representations, Warranties and Covenants of Transfer Agent. Transfer Agent represents, warrants and covenants to Client that: (a) Transfer Agent is a corporation duly organized and validly existing under the laws of its state of organization; (b) Transfer Agent is, and for the term of this Agreement shall remain, duly registered as a transfer agent under the Exchange Act; (c) during the term of this Agreement, Transfer Agent shall comply with its obligations as a transfer agent under the Exchange Act and the rules and regulations thereunder; and (d) assuming the accuracy of Client’s representations and warranties and compliance by Client with its covenants hereunder, the execution and delivery of this Agreement, and the performance by Transfer Agent of its obligations in accordance with this Agreement, do not and will not conflict with, violate, or result in a breach of, the terms, conditions or provisions of, or constitute a default under, the organizational documents of Transfer Agent, any law or regulation, any order or decree of any court or public authority having jurisdiction, or any mortgage, indenture, contract, agreement or undertaking to which Transfer Agent is a party or by which it is bound, additionally, this Agreement has been duly authorized, executed and delivered by Transfer Agent and is enforceable against Transfer Agent in accordance with its terms, except as may be limited by bankruptcy, insolvency, moratorium, reorganization and other similar laws affecting the enforcement of creditors' rights generally. 6. Scope of Agency. (a) Transfer Agent shall act solely as transfer agent for Client under this Agreement and owes no duties hereunder to any other person. Transfer Agent undertakes to perform the duties and only the duties that are specifically set forth in this Agreement, and no implied covenants or obligations shall be read into this Agreement against Transfer Agent. 2 (b) Transfer Agent may rely upon, and shall be protected in acting or refraining from acting in reliance upon, (i) any communication from Client, any predecessor transfer agent or co-transfer agent or any Registrar (other than Transfer Agent), predecessor Registrar or co-Registrar; (ii) any instruction, notice, request, direction, consent, report, certificate, opinion or other instrument, paper, document or electronic transmission believed by Transfer Agent to be genuine and to have been signed or given by the proper party or parties; (iii) any guaranty of signature by an “eligible guarantor institution” that is a member or participant in the Securities Transfer Agents Medallion Program or other comparable “signature guarantee program” or insurance program in addition to, or in substitution for, the foregoing; (iv) any instructions received through Direct Registration System/Profile; or (v) any law, act, regulation or any interpretation of the same even though such law, act, or regulation may thereafter have been altered, changed, amended or repealed. In addition, Transfer Agent is authorized to refuse to make any transfer that it determines in good faith not to be in good order. (c) In connection with any question of law arising in the course of Transfer Agent performing its duties hereunder, Transfer Agent may consult with legal counsel (including internal counsel) whose advice shall be full and complete authorization and protection in respect of any action taken, suffered or omitted by Transfer Agent hereunder in good faith and in reasonable reliance thereon. (d) Any instructions given by Client to Transfer Agent orally shall be confirmed in writing by Client as soon as practicable. Transfer Agent shall not be liable or responsible and shall be fully authorized and protected for acting, or failing to act, in reliance upon any oral instructions that do not conform with the written confirmation received in accordance with this Section 6(d). 7. Indemnification.
